Citation Nr: 1543134	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent and an increased rating in excess of 60 percent from February 26, 2015, for gastroesophageal reflux disease (GERD) with duodenal ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from May 2010, April 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2010, the RO granted the Veteran's claim for service connection for duodenal ulcers and assigned an initial noncompensable disability rating, effective January 21, 2009.  In April 2011, the RO granted entitlement to service connection for GERD and assigned a 10 percent disability rating, effective June 30, 2010.  In June 2012, the RO granted an initial 30 percent disability rating for GERD with duodenal ulcers, effective January 21, 2009. 

In March 2014 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

This matter was previously remanded by the Board in December 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was scheduled for and attended and attended a February 2015 VA examination to determine the current severity of his gastroesophageal reflux disease (GERD) with duodenal ulcers, pursuant to the Board's December 2014 remand.  Since that examination, the Veteran has indicated that he was scheduled for a June 2015 surgery for his acid reflux at the Memphis VAMC.  In addition, the Veteran filed a June 2015 claim for a temporary total evaluation as a result of the surgery.  This claim was denied in a September 2015 rating decision.  The record does not contain any treatment records pertaining to the Veteran's surgery or the aftermath of such surgery.  As a result, the Board finds that remand is necessary in order to obtain these records, and a further VA examination is necessary to ascertain the current extent of post-surgical disability.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his GERD with duodenal ulcers and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This includes records from the Memphis VAMC documenting the Veteran's claimed surgery.

2.   The Veteran should then be afforded a VA gastrointestinal examination, with an examiner who has reviewed his claims file.  This examiner must address all current symptoms and severity of the upper gastrointestinal system.  All opinions must be supported by a detailed rationale in a typewritten report.
 
 3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




